Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Status of Claims
Claims 1-4, 9, 15 and 18 have been amended.  Claims 6, 12 and 19 have been cancelled.  Claims 1-5, 7-11, 13-18 and 20 re pending and have been considered below.

Priority
Acknowledgment is made of no claims of foreign priority.

Drawings
The drawings filed on 04/26/2019 are accepted.

Specification
The specification filed on 04/26/2019 is accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 02/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of newly amended independents claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view Lau et al et al U.S. 2013/0015946 A1 in view of Ikenoue et al U.S.2016/0110588 A1.

Claim Objections
Claim1-20 are objected to because of the following informalities:  for example claim 1 recite in line 7,”a set of the selected criteria” and in line “the set of selected criteria”, the examiner observes the same inconsistent throughout the other claims.  The applicant is kindly requested to amend the claims in order to clarify scope of the invention by clarify the steps involved in the selection of the “the selected criteria.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the selected criteria" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 91 recites the limitation "the selected criteria" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the selected criteria" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,303,866 B1. Although the claim the Van OS et al patent claims 1, 9 and 15.
Therefore patent claims 1, 9 and 15 of Van OS et al is in essence a “species” of the generic invention of application claims 1, 9 and 18, it has been held that a generic invention is anticipated by a species within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
16/395,979
10,303,866 B1
1. A method, comprising: 
receiving, on a device comprising a computer processor and a memory, user authentication request for the device initiated by a user of the device;
in response to receiving the authentication request, capturing a first gate image 
assessing properties of a face of the user In the first gate image to determine whether the first gate image satisfies a set of selected criteria
in response to the first gate image satisfying the set of selected criteria, 

capturing at least one first image using a camera located on the device

determining whether to authenticate the user as an authorized user of the device by comparing a face of the user in the at least 








in response to determining not to authenticate the user as the authorized user of the device using the at least one first image, 
adjusting the set of selected criteria by adjusting at least one criterion in the set of selected criteria
capturing a second gate image;
assessing properties of the face of the user in the second gate image to determine whether the second gate image satisfies the adjusted set of the selected criteria;
in response to the second gate image satisfying the adjusted set of selected criteria, capturing at least one second image of the user using the camera located on the device ;
determining whether the user is the authorized user of the device by comparing the face of the user in the at least second 
5. The method of claim 1, wherein the selected criteria comprises one or more of the following criteria: a minimum portion of the face of the user being in a field of view of the camera, a pose of the face being proper, a distance between the face of the user and the camera being in a selected distance range, the face of the user having occlusion below a minimum value, and eyes of the user not being closed. 

9. A device, comprising:
 a camera;
at least one illuminator providing illumination; and


circuitry coupled to the camera and the illuminator, wherein the circuitry is programmed to:
receive user authentication request for the device initiated by a user of the device;
capture, in response to receiving the user authentication request, a first gate image;

assess properties of a face of the user in the first gate image to determine whether the first gate satisfies a set of selection criteria,


determine whether to authenticate the user as an authorized user of the device by comparing a face of the user in the at least one first image to one or more reference templates for the authorized user;






authenticating the user on the device in response to determining that the user is the authorized user using the at least one first image;
adjust the set of selected criteria by adjusting at least one criterion in the set of selected criteria in response to determining not to authenticate the user as the authorized user of the device using the at least one first image;
 capture a second gate image;

assess properties of a face of the user in the second first gate image to determine whether the second  gate satisfies a set of selection criteria,

determine whether to authenticate the user to as the authorized user by comparing the face of the user in the at least second image to the one or more reference templates for the authorized user; and
authenticating the user on the device in response to determining that the user is the authorized user using the at least one second image.


receiving, on a user interface associated with a device comprising a computer processor and a memory, an unlock request for the device from a user;
 in response to receiving the unlock request, obtaining at least one first image of the user using a camera located on the device;
 assessing the at least one first image to determine if a face of the user in the at least one first image meets one or more selected criteria;
 in response to determining that the face of the user in the at least one first image meets the one or more selected criteria,
 obtaining one or more second images of the face of the user using the camera located on the device;
 assessing the second images using a facial recognition authentication process to determine if the user is an authorized user of the device, wherein the facial 
 encoding the second images to generate at least one feature vector, wherein the feature vector represents one or more facial features of the user in the second images;
 comparing the feature vector to one or more reference templates stored in the memory of the device to obtain a matching score; and
 authorizing the user to perform at least one operation on the device that requires authentication if the matching score is above an unlock threshold;
 in response to the user being determined to not be an authorized user of the device by the facial recognition authentication process: 
adjusting at least one of the selected criteria; 
obtaining at least one third image of the user using the camera located on the device;
 assessing the at least one third image to determine if the face of the user in the at least one third image meets the adjusted selected criteria; 
in response to determining that the face of the user in the at least one third image meets the adjusted selected criteria, obtaining one or more fourth images of the face of the user using the camera located on the device; and 
assessing the fourth images using the facial recognition authentication process to 
   3. The method of claim 1, wherein the selected criteria for the at least one first image comprises one or more of the following criteria: a minimum portion of the face of the user being in a field of view of the camera, a pose of the face being proper, a distance between the face of the user and the camera being in a selected distance range, the face of the user having occlusion below a minimum value, and eyes of the user not being closed. 
    9. A device, comprising: 
 a camera;
at least one illuminator providing infrared illumination; 
a computer processor; 
a memory; 
circuitry coupled to the camera and the illuminator, wherein the circuitry is configured to: 


obtain at least one first image of the user using the in response to receiving a request from a user to unlock the device; 
assess the at least one first image to determine if a face of the user in the at least one first image meets one or more selected criteria;
 

operate a facial recognition authentication process on the second images to determine if the user is an authorized user of the device, wherein during the facial recognition authentication process, the circuitry is configured to: 
encode the second images to generate at least one feature vector, wherein the feature vector represents one or more facial features of the user in the second images;
 compare the feature vector to one or more reference templates stored in the memory of the device to obtain a matching score; and 
authorize the user to perform at least one operation on the device that requires authentication if the matching score is above an unlock threshold; 
wherein, in response to the user being determined to not be an authorized user of the device by the facial recognition authentication process, the circuitry is configured to: adjust at least one of the selected criteria; 
obtain at least one third image of the user using the camera;
 assess the at least one third image to determine if the face of the user in the at least one third image meets the adjusted selected criteria;
 


 in response to determining that the face of the user in the at least one third image meets the adjusted selected criteria; and 

operate the facial recognition authentication process on the fourth images to determine if the user is the authorized user of the device. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al et al U.S. 2013/0015946 A1 in view of Ikenoue et al U.S.2016/0110588 A1.
Claims 1, 9 and 18:  Lau et al teaches a method, a non-transient computer-readable medium including instructions that, when executed by one or more processors, causes the one or more processors to perform a method and a device, comprising:
 a camera (par.53-54, camera);
Fig.3A, par.53-54, 57); and
 circuitry coupled to the camera and the illuminator, wherein the circuitry is programmed to (par.57):
receiving, on a device comprising a computer processor and a memory, user authentication request for the device initiated by a user of the device (Fig. 6, item 610, par. 5-7, 69, receiving an indication of a request by a user to unlock a mobile device in a locked state); 
in response to receiving the authentication request, capturing a first gate image (par.6-7, 85, One or more images of the face of the user are captured) the examiner notes that the first one of the one or more images as the gate image);
assessing properties of a face of the user In the first gate image to determine whether the first gate image satisfies a set of selected criteria (par.6-7, 69, capturing one or more images of the face of the user and par.5, 70-74, , the act of capturing the one or more images includes prompting the user to make a facial expression or head motion, and the one or more authentication images include at least one authentication image of the user making the facial expression or head motion wherein the one or more captured images are pre-processed to compensate for lighting conditions in which the one or more images are captured (e.g., by performing one or more of white balancing, global exposure compensation, local exposure compensation, or downsampling of the one or more captured images) image capture screen can show the current image being captured by a camera of the device and allow the user to adjust either his or her position relative to the camera, or the camera's position relative to the user); 
Ikenoue et al in the same field of endeavor teaches
in response to the first gate image satisfying the set of selected criteria, capturing at least one first image using a camera located on the device (Fig. 15, item 82, par.127-128, the face authentication section 114 acquires an image shot under the condition after the adjustment);
determining whether to authenticate the user as an authorized user of the device by comparing a face of the user in the at least one first image to one or more reference templates for the authorized user (par.127-129, Then, the face authentication section 114 acquires an image shot under the condition after the adjustment to thereby compare the feature data of an image of a face region with the face identification data of each registered user stored in the registered user information holder 130 again and calculate the degree of match (S84). Then, if the registered user about which the degree of match surpasses the authentication threshold exists (Y of S86), the face authentication section 114 determines that the authentication has succeeded without a problem and makes transition to the subsequent processing such as the second-stage face authentication and login processing (S88);
in response to determining not to authenticate the user as the authorized user of the device using the at least one first image, adjusting the set of selected criteria by adjusting at least one criterion in the set of selected criteria (par.128-130, If a user whose degree of match surpasses the authentication threshold does not exist (N of S86) and there is still room for adjustment in the shooting condition (Y of S90), the shooting condition controller 106 adjusts the shooting condition again (S94 to S98).
capturing a second gate image (par.127-129, 131-134);
assessing properties of the face of the user in the second gate image to determine whether the second gate image satisfies the adjusted set of the selected criteria (par.13 Fig3, Fig.15, par.127-129, 131-134 Next, the shooting condition controller 106 compares the face image of the comparison object decided in S94 in the shot image with the face image that is decided in S96 and is employed as the target on the basis of the image characteristic like the above-described one to thereby decide the adjustment target of the shooting condition and change the shooting condition of the camera 7 in accordance with the result of the decision (S98). Then, the face authentication section 114 acquires an image shot under the condition after the adjustment to thereby compare the feature data of an image of a face region. In the case of continuously shooting images while changing the shooting condition to a predetermined adjustment range by bracket shooting, authentication processing is executed in order of acquisition of the shot image in S84 and S86 and success and unsuccess of the authentication are determined on the basis of the shot image with which the highest degree of match is obtained);
in response to the second gate image satisfying the adjusted set of selected criteria, capturing at least one second image of the user using the camera located on the device (par.131, Then, the face authentication section 114 acquires an image shot under the condition after the adjustment to thereby compare the feature data of an image of a face region with the face identification data of each registered user stored in the registered user information holder 130 again and calculate the degree of match (S84)); and
determining whether to authenticate the user as the authorized user of the device by comparing the face of the user in the at least second image to the one or more reference templates for the authorized user (par.131, Then, the face authentication section 114 acquires an image shot under the condition after the adjustment to thereby compare the feature data of an image of a face region with the face identification data of each registered user stored in the registered user information holder 130 again and calculate the degree of match (S84).).
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lau et al with the addition feature of Ikenoue et al in order to provide a stable information processing even when the environment changes. Particularly when an individual user is associated with the figure of the user in a shot image and an authentication is carried out at the time of login or the like, it is preferable that accurate associating is made with a small burden of the user, as suggested by Ikenoue et al  par.5.
Claim 2: the combination teaches:
 	authenticating the user on the device in response to determining that the user in the at least one second image is the authorized user (Lau et al par.83-84,Fig. 6, items 624, 622, Ikenoue et al, par.128-134) . 
Claim 3: the combination teaches wherein determining whether to authenticate the user in the at least one first image as the authorized user of the device comprises: 
comparing the face of the user in the at least one first image to the one or more reference templates for the authorized user to generate a matching score (Ikenoue et al, par.60-61); and
Lau et al, 118-120, Ikenoue et al, par.60-61).
Claim 4 and 10: the combination teaches wherein determining whether to authenticate the user in the at least one first image or second image as the authorized user of the device comprises: 
comparing the face of the user in the at least one second image to the one or more reference templates for the authorized user to generate a second matching score (Lau et al, 5, 80, 83, 118-120, Ikenoue et al, par.60-61); and 
determining the user is the authorized user of the device in response to the second matching score being above the unlock threshold ( Lau et al, 118-120, Ikenoue et al, par.6061). 
Claims 5 and 11: the combination teaches wherein the selected criteria comprises one or more of the following criteria:
 a minimum portion of the face of the user being in a field of view of the camera, a pose of the face being proper, a distance between the face of the user and the camera being in a selected distance range, the face of the user having occlusion below a minimum value, and eyes of the user not being closed (Lau et al, Fig.14, 118-120, Ikenoue et al, par. 119-126). 
Claims 7 and 20: the combination teaches:
wherein the  first gate image is captured using a first type of illumination, and wherein the at least one first image comprises at least one image captured using the first type of illumination and at least one image captured using a second type of illumination (Lau et al, 5-7, 79, 85, 89, Fig.14, claim 2, Ikenoue et al, par.83-84, 121). 
Claim13: the combination teaches:
 	wherein the at least one illuminator comprises a first illuminator providing a first type of illumination and a second illuminator providing a second type of illumination, and where the first gate image is captured using the first type of illumination, and wherein at least one first  image comprises at least one image captured using the first type of illumination and at least one image captured using the second type of illumination (Lau et al, 5-7, 79, 85, 89, Fig.14,claim 2, Ikenoue et al, par.83-84, 121). 
Claim 15: the combination teaches:
 wherein the  user authentication request comprises a request to attempt to authorize the user on the device initiated by the user (Lau et al, 5-7, Ikenoue et al, Fig. 15, par. 128-134). 
Claim 16: the combination teaches: 
Lau et al, 75, 78, 89 Ikenoue et al, par.128-134). 
Claim 17: the combination teaches: 
a display on the device, wherein the circuitry is programmed to provide a notification to the user on the display in response to determining the user is not the authorized user (Lau et al Fig.6, item 626, Ikenoue et al, par.83-84, 121). 

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al et al U.S. 2013/0015946 A1 in view of Ikenoue et al U.S.2016/0110588 A1 in further view of Coons U.S. 20130251215 A1 and Bao et al U.S. 2018/0196475 A1.
Claims 8, 14: the combination does not explicitly teaches, however Coons in a similar field of endeavor teaches
wherein the second type of illumination comprises patterned IR illumination (par.20. , 42, 43)
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lau et al with the addition feature of Coons in order to provide the ability to enable electronic devices for facial recognition, as suggested by Coons par.1.
Bao et al in a similar teaches
wherein the first type of illumination comprises flood IR illumination (par. 160-161), and
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Lau et al with the addition feature of Bao et al in order to provide the ability for infrared camera to use IR light to establish presence of the face, as suggested by Bao et al par.160.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






Thursday, June 3, 2021
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436